EXAMINER'S AMENDMENT
Applicant’s arguments, see pages 1-3 of the remarks, filed on February 23, 2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 3-4, 8, and 10-30 has been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on February 23, 2022, with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 22-30 has been withdrawn. 
The drawings were received on February 23, 2022.  These drawings are acceptable by the examiner.
Claims 1-30 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John F. Guerra on February 25, 2022.

The application has been amended as follows: 
Claim 11, lines 8-9, the term “the APs for a respective one of the sounding procedures” has been amended to “the plurality of APs for a respective one of the plurality of sounding procedures” in consistence with the amendment applied to claim 1.

Claim 25, line 1, the phrase “of claim 22” has been amended to “of claim 24” to overcome the antecedent basis of “the plurality of individual gain adjustment values”. See claim 6.
Claim 27, line 4, the phrase “the at least one transceiver” has been amended to “and the at least one transceiver”.
Claim 28, lines 15-16, the term “the APs for a respective one of the sounding procedures” has been amended to “the plurality of APs for a respective one of the plurality of sounding procedures” in consistence with the amendment applied to claim 1; and last two lines, the term “the adjusted per-antenna transmission power level” has been amended to “the adjusted per-antenna transmission power levels”, see claim 11.
Line 1 of both claims 29 and 30, the phrase “of claim 27” has been amended to “of claim 28” to overcome the antecedent basis of “the network device”.
The following is an examiner’s statement of reasons for allowance: Zhang et al. (US 2014/0294111 A1) illustrates a communication system in Figure 7C comprising: at least one processor (1050); and at least one memory (1066) communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor, causes the communication system to transmit and/or receive consecutive sounding signals. Xia et al. (US 2015/0295629) illustrates a communication system in Figure 1A comprising: at least one modem (transceiver 120); at least one processor (118) coupled to the transceiver; and at least one memory (132) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Young T. Tse/Primary Examiner, Art Unit 2632